Citation Nr: 1014337	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a nerve disorder to 
include as secondary to a neck disorder.

3.  Entitlement to service connection for headaches to 
include as secondary to a neck disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and L.B.



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from March 1975 to November 1975 and from January 1978 
to January 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in February 2010.  A 
transcript of this proceeding is associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a neck disorder which he has asserted was caused by an auto 
accident in service, as well as for nerve damage to the neck 
and headaches secondary to the claimed neck disorder.

In a "Report of Medical History" completed during the 
November 1974 enlistment examination, the Veteran indicated a 
history of frequent or severe headaches, suggesting a 
possible pre-existing condition.  However, the enlistment 
medical examination did not note any pre-existing medical 
conditions, including any abnormalities of the head or spine.  

In November 1978, the Veteran complained of neck pain without 
any history of trauma and was diagnosed with a mild cervical 
spasm.  A year later, the Veteran again complained of neck 
pain and was given a profile of no driving, bending, lifting 
over 20 pounds or use of the right arm for three days.  

In April 1981, the Veteran sought treatment following a car 
accident for a headache and pain in the lumbar spine.  The 
Veteran had no external abrasions or lacerations and the 
cranial nerve was intact.  He had full range of motion of all 
joints, but some tenderness to palpation of the low back.  He 
was diagnosed with lumbosacral strain.  The following day, 
the Veteran sought treatment for a headache and stiff neck 
and reported that he had been in a car accident the day 
before.  He was diagnosed with minor cervical strain.  

In September 1981 the Veteran complained of neck and back 
pain.  He reported that he had slipped and fell and also did 
lifting.  An examination of his back was normal and he had 
full range of motion in his neck.  He was assessed with back 
strain and given a profile.  

In November 1981, the Veteran sought treatment for back pain.  
He also reported experiencing cervical pain, but stated that 
this had resolved.  On examination, the Veteran had 
tenderness over the right trapezius muscle and decreased 
range of motion secondary to pain.  He was diagnosed with 
myositis and given a profile.  

Post-service, there is no objective medical evidence of 
complaints of or treatment for a neck injury, nerve problems, 
or chronic headaches until 2006 when the Veteran filed his 
claim for service connection for these issues.  However, the 
Veteran testified before the undersigned Veterans Law Judge 
that he has experienced neck pain and headaches since service 
and was first seen by a private physician in March 1982.  

The RO requested a medical opinion as to whether the 
Veteran's alleged neck disability and headaches are related 
to a neck injury in service.  The examiner concluded that the 
Veteran's current neck pain and headaches are less likely 
than not related to service.  As a rationale, the examiner 
noted that the Veteran was not seen in service for headaches 
or neck pain after April 1981.  However, as the Board has 
noted above, the Veteran was treated for complaints of back 
and neck pain in both September and November 1981.  
Accordingly, a remand is necessary so that the examiner can 
again review the claims folder and clarify whether he 
believes that it is at least as likely as not that the 
Veteran's current neck problems and headaches had onset in 
service or were caused or aggravated by the Veteran's 
service.  

The examiner is also asked to clarify, if possible, whether 
the Veteran's headaches preceded his military service and if 
so, whether the Veteran's headaches were aggravated by his 
military service, including his in service car accident.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the November 2007 VA examiner 
the opportunity to supplement his 
report.   The claims folder must be made 
available to the examiner for review.  
The examiner's attention is specifically 
directed to the Veteran's service 
treatment records.  

Based on a review of the record, the 
examiner must answer the following 
questions:

(a) Does the evidence of record clearly 
and unmistakably show that the Veteran's 
headaches existed prior to his entry onto 
active duty?

(b) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

(c) If the answer is no, is it at least 
as likely as not that the headaches had 
onset in service?  

(d)  Did the Veteran's current neck/nerve 
disorders at least as likely as not have 
onset in military service or were they 
caused or aggravated by the Veteran's 
military service?  

A complete rationale should be provided 
for any opinion expressed.  

If the November 2007 VA examiner is 
unavailable or the requested opinion 
cannot be provided without another 
examination, the AMC/RO should schedule 
the Veteran for a new VA examination and 
direct the new examiner to give his or 
her opinion regarding the above 
questions. 

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the 
case and afford the Veteran and his 
representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

